Citation Nr: 1629609	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 to February 1978 and from November 1980 to November 1983.  The Veteran also served in the Army Reserves from March 1984 to March 1995.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  When the appeal reached the Board in February 2012, it was remanded to obtain the Veteran's dates of medical treatment from the United States Public Health Service located in St. Louis, Missouri as well as dates for any private medical providers.  The Veteran did not respond to this request.  

In March 2014, the appeal returned to the Board.  The Board opted to remand the claim for a new VA examination since it found the February 2011 VA examination inadequate.   A new VA examination took place in May 2014.  The Board also requested verification of the Veteran's active duty reserve service.  In June 2016, military personnel records were associated with the claims file.  

In November 2014, the Veteran requested a remand for a hearing.  In December 2014, the Board remanded the claim for a hearing to be scheduled.  The hearing was held in March 2016 with the Veteran and her husband.  A transcript of that hearing is of record.  At the hearing, the Veteran indicated that there were outstanding medical records that could be pertinent to her claim.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the hearing, the Veteran reported that she received civilian treatment during active service that may be pertinent to her current claim.  The Board gave the Veteran 90 days following the March 2016 hearing to submit these records.  Unfortunately, the only treatment related record submitted by the Veteran was a nexus opinion from a private treating physician without any additional treatment records as requested by the undersigned.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining appropriate authorizations from the Veteran, request treatment records from the St. John Medical Center located in St. Louis, Missouri from March 1986 to the present, as well as all records from Dr. P. Conway.  

The Board is primarily interested in treatment records related to the Veteran's sarcoidosis including evidence of chest adenopathy, lung parenchymal, and records related to a 1990 hysterectomy.  The Veteran indicated that records more than 10 years old are archived.  If the records are unavailable, a notation must be made in the claims file.

2.  If, and only if, obtained treatment records indicate the presence of symptoms that could be associated with sarcoidosis, forward the claims file to a VA physician with expertise in sarcoidosis to determine the etiology of the Veteran's sarcoidosis.  

The physician must first, in the report, specify that he or she has experience in diagnosing and/or treating sarcoidosis.  

Then, in determining the etiology, the examiner should answer the following: 

a)  Is it at least as likely as not that the Veteran's sarcoidosis developed in service or within a year of separation? The examiner should consider period(s) of active service during the Veteran's time in the Army Reserves.  The examiner should also discuss any symptoms that may be indicative of sarcoidosis based on medical literature (see Veteran's 2016 hearing testimony) and whether or not the presence of such symptoms serves as sufficient proof of sarcoidosis developing as a result of service.  

b)  Is it at least as likely as not that the Veteran's sarcoidosis was caused by in-service exposure to chemicals?  In the hearing testimony and several statements of record the Veteran has raised specific allegations as to exposure to certain chemicals during service.

The examiner should reference medical articles and arguments provided by the Veteran such as the April 2016 private nexus opinion from Dr. P. C., and the two previous VA examination reports in drafting the final examination report.

3.  Then, readjudicate the claim.  If the benefits sought remain denied, send the Veteran and her representative a supplemental statement of the case and an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




